Title: From John Quincy Adams to Thomas Boylston Adams, 2 February 1811
From: Adams, John Quincy
To: Adams, Thomas Boylston



N. 11.
St: Petersburg 2. February 1811.

By turning to my files I perceive, that the last Letter I have received from you, is dated the 7th: of May last, and that it was answered by me, on the 27th: October—I have since then written several times to my mother, and should have written as frequently to you, had the opportunities of writing occurred, or had a different subject for writing presented itself by the same opportunities.—But there are so many subjects on which it would be easy to write, and which I must interdict to my pen, and so few left which can have any interest for you, after having reported in another letter which you will doubtless see the bill of health of the family, that in truth I very often forbear to write to you, merely because I have nothing to say—Now, when I was in Russia before, some thirty years ago, I did devise an expedient to fill a sheet of Paper, upon which I valued myself much at the time—And in writing a letter to my Cousin William Cranch, I copied into it a large extract from a book that I happened to be reading at the time—Indeed if that Book had been in a strange tongue, and my extract had been a translation; or if had been a rare book containing some very interesting account of Muscovy, perhaps my contrivance might have gone off successfully, and I should have met with encouragement—But unluckily it happened to be Hume’s History of England, which as far as my recollection serves me I chose in preference to Cicero’s Orations against Catiline; they being the two books with which I was at that time chiefly occupied.
But Cousin William was not at-all diverted with my extract from Hume, and in his answer which I received a year or two after, and which was very short, he threatened me with an extract from Hutchinson’s History of Massachusetts Bay—So that since that time I have been very cautious in writing from Russia, not to seek for a resource to epistolary barrenness in the History of England—But yet in the course of the last twelve-months, I have thought how much pleasure it would give me to receive a line from you, not more than three months old; though after telling me that you were all well, it should contain nothing but an extract from Hutchinson’s History.
Notwithstanding the multitude of obstructions which have impeded our intercourse with Europe, since I have been in this Country, I have several times received letters in two months from their dates; and in a French Journal de l’Empire which I received I received last Evening, from Paris I find a large extract from the President’s Message to Congress at the opening of the Session the 5th: of Decr: I have heard of a Proclamation of the President, ordering the Governor of New-Orleans to take possession of our Territory in West-Florida, but have not seen it The Proclamation announcing the revocation of the Berlin and Milan decrees, I received nearly a month ago, from the State Department.
The Prospects of our Commerce with the North of Europe, and particularly with the Baltic, for the ensuing Season are at present not very bright—Here the merchants are assured, and I am assured that it will continue to be treated with special favour and regard, as it certainly has been hitherto—But after the river Neva was frozen up here and at Cronstadt, when I thought that at least for five or six months, there could be no more questions about the admission of vessels, four or five and twenty American ships arrived, at Revel, Riga, Port-Baltic and Liebau, within the course of a week or ten days, under Circumstances which made it extremely difficult to obtain their admission, and which has in fact delayed it untill this time—Scarcely any of them on sailing from the United-States were destined to Rrussian Ports; and therefore they were destitute of the Papers, which have been declared indispensable, to be admitted to them—They were all laden with rich Cargoes, and were therefore not very welcome to the Government, which in the unfortunate State of their Exchange favours exportation much more than importation—They had probably all sailed from Gothenburg, with an English convoy of seven hundred sail of vessels, which had been three or four months assembling; and upon which the eye of the Emperor Napoleon had long been fixed; and finally they had arrived about the same time with sixty-five or seventy vessels under other Colours, forming part of the same convoy, and some of which were immediately  detected with double or false papers—On the occurrence of this incident, the Emperor  ordered that the Papers of all these vessels should undergo a special examination before a Committee of the Imperial Council—Out of the whole number about twenty are found to be in such suspicious shape, that they have been ordered for trial—A report from the Council orders the Admission of all the Americans excepting four, concerning which some further examination is to take place—But this Report which was laid before the Emperor a full month ago, has been waiting untill within these three days for his signature—In the mean time a species of influence has been operating to obtain their exclusion, upon which I shall not enlarge, and which I have had too much reason to apprehend would ultimately be successful—I have now however every reason to believe that it has failed, and that the vessels will be allowed to dispose of their Cargoes.
I enclose for the information of your father a printed paper by which he will perceive that he has been appointed an honorary Member of the Imperial Society of Natural History at Moscow.—About a year ago, I had the honour of being elected an ordinary member of this Society; which brought me into a Correspondence with Dr: Fischer—I sent to the Society a small box of Stones which had been collected by Judge Davis, by way of illustrating the Memoir of Mr: Godon; and also a second Volume of the Memoirs of the American Academy of Arts and Sciences; of which I had brought three or four spare Copies with me—It was at an extraordinary meeting of the Society, held on the occasion of the appointment of their President Count Razumofsky as one of the Emperor’s principal Ministers, that they elected the President and Vice-President of the American Academy honorary Members, and Judge Davis an ordinary member of the Society—They were not informed of the decease of President Willard—
Presuming that you must have received some of the many letters that I have written you, in relation to my private concerns entrusted to your care, I shall not trouble you for the present in regard to them; otherwise than to repeat the expression of the wish that you would attend without intermission to the payment of my debts—I shall in all probability not draw for any thing more upon you, untill my return to the United States; and wish you to keep no unnecessary superfluous balance upon hand.—I hope early in the Spring to receive a Statement of my Affairs to the close of the last Year—In the mean time, I still remain, as ever affectionately yours.
A.